DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final office action in response to the election of invention filed 19 April 22. 
 Applicant’s amendment to Claim 21 and withdrawal of Claims 31 – 39 have been received and are acknowledged. 
The applicant's claim for benefit as a CON of 16/561,214 filed 09/05/2019 (US PAT 10977726); 16/561,214 is a CON of 15/831,875 filed 12/05/2017 (US  PAT 10445825);  15/831,875 is a CON of 14/847,988 filed 09/08/2015 ( US PAT 10402900); 14/847,988 has PRO 62/048,099 filed 09/09/2014 has been received and acknowledged.
Claims 21-30 and 40 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-20, 31-39 and 40 of  (US 16/561,214) now US PAT 10977726 and over claims 21, 23-37, 39 and 40-41 (US 15/831,875) now US  PAT 10445825 and over claims 1, 3-12, 13—16 and 17-20 of (US 14/847,988)  now US PAT 10402900. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patents are substantially similar to the instant application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-30 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to  a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case,  the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
(1)  In the instant case, the claims are directed towards a method, and the system/device of maintaining data structures for transaction data. In the instant case, Claim 40 is directed to a process. Claims 21-30 are directed to a system/device. 
(2a) Prong 1:  Maintaining data structures (i.e. electronic data records) for transaction data is categorized in/akin to the abstract idea subject matter grouping of: methods of organizing human activity [organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)].  As such, the claims include an abstract idea. 
 The specific limitations of the invention are (a) identified to encompass the abstract idea include: 
21. (Currently Amended) A …. for maintaining data structures for transaction data, comprising:
 ….; and
 ….: 
maintaining a first data structure comprising first data relating to a plurality of transactions associated with a financial account, the first data comprising first information indicating that the financial account is associated with a first interest rate; 
providing, …, second information identifying the plurality of transactions for display for 
 receiving, …, a selection of one of the plurality of transactions; 
generating a second data structure different from the first data structure, the second data structure comprising second data associated with the selected transaction, the second data comprising third 2Application No.: 17/227,455 Attorney Docket No.: 05793.3433-03000 information indicating that the selected transaction is associated with a finance charge different from the first interest rate; 
updating the first data structure in response to the received selection; and
 providing, …., a confirmation that the finance charge has been applied to the selected transaction.  


40. (Original) A …. method for maintaining data structures for transaction data, comprising: 6Application No.: 17/227,455 Attorney Docket No.: 05793.3433-03000 
maintaining a first data structure comprising first data relating to a plurality of transactions associated with a financial account, the first data comprising information indicating that the financial account is associated with a first interest rate; 
providing, …., information identifying the plurality of transactions for display in a user interface at the user device; 
receiving, …., a selection of one of the plurality of transactions; 
generating a second data structure different from the first data structure, the second data structure comprising second data associated with the selected transaction, the second data comprising information indicating that the selected transaction is associated with a finance charge calculated from a second interest rate different from the first interest rate; 
updating the first data structure in response to the received selection; and
providing, …, a confirmation that the finance charge has been applied to the selected transaction.

As stated above, this  abstract idea falls into the (b) subject matter grouping of: methods of organizing human activity. 
Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of providing… information … ; generating.. data …; …providing… a confirmation..  do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. maintaining… data…; … receiving…a selection … ; updating… data… )    do not improve the functioning of the computer or improve another technology or technical field  nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely recite:  merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses generic computing elements to perform well known, routine, and conventional functions (See MPEP 2106.05 (d) and (f)) 

(2b) In the instant case, Claim 40 is directed to a process. Claims 21-30 are directed to a system/device.
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: data structure (i.e. electronic data record),  user device, computing device… merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d) and (f) Specification, [34] client device...computing device [041] processor.. known processing devices..  [46] any type of computing device) 
The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
  It is noted that claim (22-30) introduce the additional element of wherein clauses  further defining data (e.g.  information, term, and offer activation criteria)  and wherein clauses further defining the operations… (determining.. a financial service… expires; transmitting…confirmation…; ceasing to maintain… (data);…determining…eligible for service…; …providing.. information…). . This element is not a practical application of the judicial exception because The limitations merely recite:  merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses generic computing elements to perform well known, routine, and conventional functions (See MPEP 2106.05 (d) and (f))). Further these limitations taken alone or in combination with the abstract do not amount to significantly more than the abstract idea alone because data structure (i.e. electronic data record),  user device, computing device the  elements amount to mere use of a computer a as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d) and (f) Specification, [34] client device...computing device [041] processor.. known processing devices..  [46] any type of computing device)
Therefore, Claims 21-30 and 40 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    

	
	Potentially Allowable Subject Matter
	
Claims 21-30 and 40  include potentially allowable subject matter over the prior art of US 2002/0062279 Al, Behrenbrinker et al. hereinafter referred to as Behrenbrinker and US 2013/0179325 Al, Perlly herein after referred to as Perlly. As  potentially allowable subject matter has been indicated, applicant's reply must either overcome all other rejections under 35 USC 101 and 35 USC 112 and objections or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
	The closest prior art of record Behrenbrinker generally discloses a system and method for processing credit card transactions including an account with a multi-dimensional balance structure, wherein balance segments within the balance structure have individually-definable terms and conditions which allows financial institutions to provide differing/ tailored offer terms to specific transactions and Perlly generally discloses system for transferring existing credit card debt and refinancing said debt. 
Even though the prior art of record discloses the general concepts cited above, the prior art of record fails to teach selecting a specific transaction from a plurality of transactions and applying a different ‘financing offer’ to the transaction from when it was initially transacted.  The specific claim language that the prior art of record fails to teach is:
….., a selection of one of the plurality of transactions; 
generating a second data structure different from the first data structure, the second data structure comprising second data associated with the selected transaction, the second data comprising third 2Application No.: 17/227,455 Attorney Docket No.: 05793.3433-03000 information indicating that the selected transaction is associated with a finance charge different from the first interest rate.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8145565 B1, Voutour et al. (Account shadowing is provided such that when a charge is made on a first credit card of a user, a transfer of funds is made from a second credit card of the user to pay the charge made to the first credit card. This may transfer the balance from a user's high interest rate credit card to a user's low interest rate credit card.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on Monday- Friday 8:00am - 5:00 pm EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691